DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.  
AApplicant includes a header citing claim objections.  However, the Office notes that no claim objections were present in the Non-Final Rejection dated 06/16/2022.  Therefore, it is not clear what claim objections the applicant refers to.  
Furthermore, under the heading “Claim Objections” the applicant states that “Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more”.  However, the applicant fails to provide any argument traversing the rejection of claims 1-20 under 35 U.S.C. 101.  Therefore, since the applicant fails to traverse the rejection of claims 1-20 under 35 U.S.C. 101, the rejection is maintained.  
The Office also notes that at page 7 of the response, the Applicant includes a header citing claim rejections under 35 U.S.C. 112.  However, it is noted that no claim rejections under 35 U.S.C. 112 were present in the Non-Final Rejection dated 06/16/2022.  Therefore, it is not clear what claim rejections the applicant refers to.  However, the response states that “The Applicants have amended claim 1 obviating these rejections. Claim 1 and those depending therefrom now expressly require using a downhole logging tool to obtain the measurements; therefore, the claims are drawn to a tangible concrete invention.”  Accordingly, it appears that the applicant is addressing the rejection of the claims under 35 U.S.C. 101 and thus the Office will interpret this argument as such.  However, these arguments are not persuasive since independent claim 1 is still drawn to an abstract idea and in particular to “mathematical concepts” for the following reasons.
The specification discloses that the permittivity dispersion curves from the different clay volumes have different slopes, which can be used for quantifying clay volumes, and discloses using an equation for such calculations, at para. 0037.  The specification further discloses using other equations that use derivatives and slopes for a determination of water salinity, see at least equations 2 and 3, para. 0058 and Fig. 5.  Therefore, the newly added features to independent claim 1 constitute mathematical concepts.  Accordingly, claim 1 is still drawn to an abstract concept and thus the applicants arguments are not persuasive.  Therefore, the rejection of claims 1-5 and 7-14 under 35 U.S.C. 101 is maintained.  The applicant further notes that independent claim 15 was not amended and no arguments are made with respect to independent claim 15 under 35 U.S.C. 101.  Therefore, the rejection of independent claim 15 and dependent claims 16-20 which depend therefrom is maintained. 
On pages 7-8 the applicant traverses the rejection of claims 1-5, 14-18 and 20 under 35 U.S.C. 102(a) as being anticipated by US 2018/0120468 to Seleznev.  In particular, the applicant argues that independent claim 1 has been amended to incorporate the subject matter of claim 6.  The Office notes that the amendment to independent claim 1 overcomes the rejection under 35 U.S.C. 102(a)(1) and thus the rejection of independent claim 1 and of dependent claims 2-5 and 7-14 is withdrawn.  However, the Office notes that independent claim 15 was not amended and no arguments are presented traversing this rejection.  Accordingly, the rejection of claims 15-20 under 35 U.S.C. 102(a)(1) is maintained.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: a method/process (claims 1-5 and 7-14) and a machine/system/product (claims 15-20). Based on the claims being determined to be within of the four categories (i.e., method or system), (Step 1).
Regarding independent claim 1:
Step 2A Prong One:  This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Regarding independent claim 1 the claim recites a judicial exception as analyzed below:
processing the multifrequency permittivity data (Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I) to determine salinity of formation water of the subsurface formation (Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III);
calculating derivatives of the multifrequency permittivity data; using such derivatives to determine a slope representing change in permittivity relative to change in frequency; using the slope as an input to a first calibration equation that relates the slope to a calibration parameter, wherein a value for the calibration parameter is determined by solving the first calibration equation given the slope as input; and using the value of the calibration parameter as input to a second calibration that relates the calibration parameter to salinity of the formation water of the subsurface formation, wherein a value for the salinity of the formation water is determined by solving the second calibration equation given the calibration parameter as input (Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations, see MPEP § 2106.04(a)(2), subsection I).  
The limitations as analyzed include concepts directed to the “mental process” groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection I) and “mathematical concepts” of abstract ideas performed using mathematical calculations. Thus, limitations noted above fall into the “mental process” and “mathematical concepts” groupings of abstract ideas.

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
This judicial exception is not integrated into practical application. In particular, the claim recites the following limitations:
configuring and operating a downhole logging tool to conduct downhole electromagnetic measurements on the subsurface formation over a range of frequencies, wherein the downhole electromagnetic measurements are used to determine and store multifrequency permittivity data that characterizes permittivity of the subsurface formation over a set of frequencies less than 1 MHz (Mere data gathering – obtaining information (see MPEP § 2106.05(g));
When viewed in combination or as a whole, the recited additional elements do no more than add insignificant extra-solution to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, independent claim 1 is directed to an abstract idea.

Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
Regarding independent claim 1, the limitations do not include additional elements that are sufficient to amount to significantly more that the judicial exception, as discussed above.
First, the additional elements include the recitation of gathering data using a logging tool having a memory to store multifrequency permittivity data are directed towards insignificant extra solution activity such as collecting data and then storing results/data, as supported by MPEP 2106.05(d)(ll) which indicates that mere collection or receipt of data as well as storing the retrieved information in memory is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.
Thus, the claim limitations elements in claim 1, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what the courts have identified as "significantly more”.
Regarding dependent claims 2, 3, 4, 5 and 7, these claims recite generic components or machinery (memory (claim 2), data types (claims 3, 5), mental process or mathematical calculations (claims 4 and 7-12), and a processor (claim 14) which are elements that are insufficient to amount to significantly more that the judicial exception, as discussed above.
Thus, the claim limitations elements in claims 1-14, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.
Independent claim  15 recites similar features as those recited in independent claim 1 and thus are rejected on similar grounds.
Dependent claims 16-20 recite similar features as those recited in dependent claims 2-14 and are thus rejected on similar grounds.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0120468 to Seleznev et al. (hereinafter Seleznev).
Regarding independent claim 15, Seleznev discloses a system for characterizing a subsurface formation, comprising: at least one processor (processor performs operations, at least para. 0092) configured to: i) obtain multifrequency permittivity data that characterizes permittivity of the subsurface formation over a set of frequencies less than 1 MHz (at least Figs. 2A, 3A, 4A and 5A, low frequency data was inverted to obtain the following unknowns, matrix permittivity, at least para. 0080); and ii) process the multifrequency permittivity data to determine salinity of formation water of the subsurface formation (at least Fig. 3A, dependence of permittivity with respect to frequency for changing water salinity, at least para. 0014, and investigation of a rock sample involves the use of EM measurements of the rock sample which wideband electromagnetic response data are obtained and processed by inversion in order to determine values for a plurality of parameters of the rock sample, including salinity. The wideband electromagnetic response data is derived from EM measurements of the rock sample at frequencies that fall within a wideband of frequencies, wherein the wideband of frequencies includes a low frequency sub-band and the low frequency sub-band includes one or more frequencies less than 10 kHz, at least  para. 0006, 0039, 0098).
Regarding claim 16, Seleznev discloses wherein the set of frequencies includes frequencies between 1 MHz and 1 KHz; and/or the set of frequencies includes frequencies between 1 KHz and 100 Hz; and/or the set of frequencies includes frequencies between 100 Hz and 10 Hz (the frequency signals contain spaced conductivity and phase data points between 1MHZ and 12.6KHz, at least para. 0078).  
Regarding claim 17, Seleznev discloses determining at least one additional formation property based on the salinity of the formation water of the subsurface formation (the parameters include, amongst others, grain size, water filled porosity, and water salinity, at least para. 0009, 0075 and 0092).
Regarding claim 18, Seleznev discloses wherein the at least one additional formation property comprises formation water saturation (the results of the inversion include water saturation, at least para. 0009, 0095).
Regarding claim 20, Seleznev discloses wherein the multifrequency permittivity data is derived from multifrequency electromagnetic measurements performed by a downhole logging tool selected from the group consisting of a wireline logging tool, a logging-while-drilling logging tool, a measurement-while-drilling logging tool, and a tripping-while-drilling logging tool (the logging tool can be conveyed through the borehole by a conveyance mechanism. The conveyance mechanism can be a wireline cable (wireline tool), drill pipe (logging while drilling tool), a tractor device, a tool string that extends through a drill bit (thru-bit logging tool) or other suitable conveyance mechanism, at least para. 0097).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858